Citation Nr: 0719961	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-30 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for coronary artery disease, 
status-post myocardial infraction with heart disease 
(hereinafter, "heart disease").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran retired in July 1974, after approximately 20 
years of active military service.

Service connection was previously denied for the veteran's 
heart disease by a March 1996 rating decision.  The veteran 
was informed of that decision, including his right to appeal, 
and he did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied service connection for coronary artery 
disease.  No mention appears to have been made regarding the 
new and material evidence requirement, even though a November 
2003 letter informed the veteran that such evidence was 
required in this case to reopen the previously denied claim.

The RO in Denver, Colorado, currently has jurisdiction over 
the veteran's claims folder.  In an August 2005 Statement of 
the Case (SOC) the Denver RO concluded that new and material 
evidence had been presented to reopen, but denied the 
underlying service connection claim on the merits.  Despite 
the determination reached by the RO, the Board must find new 
and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 
05-92.

The veteran provided testimony before the undersigned 
Veterans Law Judge in May 2006.  A transcript of this hearing 
has been associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for the 
veteran's heart disease by a March 1996 rating decision.  The 
veteran was informed of that decision, including his right to 
appeal, and he did not appeal.

3.  The evidence received since the last prior denial in 
March 1996 was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative or redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's heart disease is 
causally related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for heart 
disease, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Service connection is not warranted for the veteran's 
heart disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice by a letter dated in November 2003.  
In pertinent part, this letter noted the requirement that new 
and material evidence was necessary to reopen the previously 
denied claim.  Further, the letter addressed the requirements 
for establishing service connection for a disability, 
informed the veteran of what was necessary to substantiate 
his claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Moreover, he was sent 
additional correspondence in March 2006 which included the 
specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Here, the record reflects the veteran was provided with a 
copy of the March 1996 rating decision, which explained the 
basis for the prior denial.  Further, as mentioned in the 
preceding paragraph, the November 2003 letter noted the 
requirement that new and material evidence was necessary to 
reopen the previously denied claim, and defined the legal 
standard for such evidence by language which tracks that of 
the relevant regulatory provisions of 38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the veteran has been 
adequately informed of the pertinent elements regarding his 
new 


and material evidence claim, as required by the Court's 
holding in Kent.  More importantly, for the reasons detailed 
below, the Board concludes that new and material evidence has 
been received in the instant case.  Thus, there is no 
prejudice to the veteran from any notice deficiency regarding 
this element of his appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service and post-
service medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Nothing in the record indicates the veteran 
has identified the existence of any relevant evidence that is 
not of record.  He has had the opportunity to present 
evidence and argument in support of his claim, to include at 
the May 2006 Board hearing.  The record was kept open for 60 
days following this hearing to provide the veteran the 
opportunity to submit additional evidence, but no such 
evidence was received.  Moreover, a competent medical opinion 
was obtained in March 2004 regarding the etiology of his 
heart disease.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to 


discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the 
claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
service connection claim.  Nevertheless, pursuant to the 
holdings of Barnett, supra , and Jackson, supra, the Board 
must still find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Further, for the reasons stated 
below, the Board concurs with the RO's determination that new 
and material evidence has been received, but that 


service connection is not warranted for the underlying 
disability.  Inasmuch as the RO has already addressed the 
merits of the service connection claim, the veteran is not 
prejudiced by the Board also addressing the merits of this 
case.  See Bernard, supra.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In addition, the Court has held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2006); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).


Analysis.  In the instant case, the Board finds that new and 
material evidence has been received to reopen the veteran's 
heart disease claim, but that the preponderance of the 
evidence is against the underlying service connection claim.

As noted in the August 2005 SOC, the evidence submitted by 
the veteran to reopen his claim included copies of service 
medical records showing in-service treatment for heart-
related problems.  While the March 1996 rating decision noted 
that there were service medical records already on file which 
indicated treatment for heart problems in 1973, the RO's 
finding that this was sufficient to reopen indicates that 


these records contained additional information that was not 
previously on file.  For example, the additional service 
medical records indicate, as detailed below, treatment for 
heart-related problems in May 1964 and September 1970, 
neither of which were indicated in the prior rating decision.  
Inasmuch as this evidence pertains to service medical 
records, it would appear to be sufficient to reopen pursuant 
to 38 C.F.R. § 3.156(c).  Moreover, the veteran's statements 
and hearing testimony appear to provide additional relevant 
details regarding his in-service problems.  Further, the 
evidence submitted to reopen a claim is presumed to be true 
for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the additional 
evidence received since the last prior denial in March 1996 
was not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence of 
record at the time of the last prior final denial, and raises 
a reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been received in 
accord with 38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
finding that new and material evidence has been received.  
The Board must now address the merits of the underlying 
service connection claim.  In the adjudication that follows, 
the presumption that the evidence submitted to reopen a claim 
is true without regard to other evidence of record no longer 
applies.

The veteran's service medical records reflect that he was 
evaluated for heart-related problems while on active duty.  
For example, records dated in May 1964 note complaints of 
chest pain.  Subsequent records from September 1970 note a 5 
minute episode of "fluttering heartbeat" while swimming.   
In addition, his heart was evaluated as abnormal on his April 
1974 retirement examination, attributed to occasional 
extrasystoles.  Moreover, it was noted that he had a history 
of ventricular premature heartbeat.  Nevertheless, a November 
1973 cardiac catheterization report 


noted that he had undergone multiple procedures to evaluate 
his heart, which concluded that there was no organic heart 
disease.  Similarly, an April 1974 evaluation noted these 
findings, and stated that while the veteran had PVC's and 
abnormal response to exercise ECG, there was no evidence for 
organic heart disease.  In short, the veteran was evaluated 
for heart disease while on active duty, and it was concluded 
that no such disease was present.

The Board further notes that no competent medical opinion is 
of record which relates the veteran's current heart disease, 
the presence of which is well established by the medical 
evidence of record, to his confirmed heart-related problems 
while on active duty.  In fact, the only competent medical 
opinion to address the etiology of his current heart disease 
is that of the March 2004 VA medical opinion, which concluded 
based upon review of the claims folder that the symptoms the 
veteran experienced while in active military service, 
premature ventricular contractions and paroxysmal atrial 
tachycardia, which were transient and which improved, were 
not the first manifestation of his coronary artery disease.  
As this opinion was based upon review of the evidence of 
record, the Board finds that the VA clinician had a 
sufficient foundation upon which to base these conclusions.  
As no organic heart disease was shown within the first post 
service year, a basis on which to grant service connection on 
a presumptive basis has not been presented.

In summary, while the veteran was treated for heart-related 
problems while on active duty, evaluation specifically ruled-
out heart disease at that time; the only competent medical 
opinion to address the etiology of his current heart disease 
is against it being related to his in-service problems.  For 
these reasons, the Board concludes that the preponderance of 
the evidence is against the claim of service connection for 
heart disease.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.




ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a heart 
disease, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.

Entitlement to service connection for a heart disease is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


